Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gambale et al (6,315,778) in view of the teaching of Phan et al (6,529,756).
	Gambale et al provide an electrosurgical device comprising an electrosurgical probe assembly (10) having a coaxial arrangement (Figure 2) that includes an inner stylet (14) with a piercing tip, a first intermediate cannula (24) having a first distal end, a second intermediate cannula (22) having a second distal end and an outer cannula (38).  The inner stylet is insulated from the first cannula, the first cannula is insulated from the second cannula and the second cannula is insulated from the outer cannula (i.e. all cannulae are formed of an insulating material).  A first mesh structure (28) is connected to and extends between the distal end of the inner stylet and the distal end of the first intermediate cannula.  The mesh structure is movable between a first collapsed position (Figure 1) and a first retracted position that defines an expanded state (Figure 2) by axial movement of the inner stylet and intermediate cannula.  A second mesh electrode (40) is connected to and extends between the second cannula and a third cannula distal ends.  The second mesh electrode is movable between collapsed and expanded states (Figure 1 and Figure 2, respectively) by relative movement of the second cannula and the outer cannula.  Gambale et al vails to expressly disclose the device is a bipolar device, and fails to disclose the first mesh structure as an electrode.  Rather, the Gambale et al first mesh structure is disclosed merely as an anchoring device.
	Phan et al disclose a similar device for use in the same procedure as Gambale et al.  IN particular, Phan et al disclose a proximal ablation device (analogous to the second mesh electrode of Gambale et al) and a distal mesh structure that is used to anchor the device in a pulmonary vein (much as the distal mesh structure of Gambale et al anchors the device in the pulmonary vein).  Phan et al specifically teach that the distal anchoring device (50) may comprise a plurality of electrode (56) to allow for the sensing and treatment of tissue.  Further, Phan et al also teach that the device may be operated in a bipolar mode (col. with the proximal ablation member delivering energy to an adjacent return electrode, which the distal electrodes on the anchoring device would obviously serve as an “adjacent electrode”.   
	To have provided the Gambale et al distal mesh with electrodes to allow for tissue sensing and/or bipolar ablation of tissue would have been an obvious consideration for one of ordinary skill in the art since Phan et al fairly teach it is known to provide a distal anchoring means with electrodes in an analogous device used in the same procedure.
	Regarding claim 2, Phan et al disclose separate leads connected to the first (i.e. proximal) electrode and to the distal anchoring device, as would obviously be understood in the art.  Providing Gambale et al with such a lead connection to allow for operation of the device as disclosed by Phan et al would be obvious to the skilled artisan.  Regarding claims 3-5, Gambale et al fails to disclose the materials for making the cannulas (i.e. sheaths).  The examiner maintains that it is generally known to make such catheter devices from well-known plastics and/or polymers and that those materials are necessarily non-conductive to prevent unwanted damage and energy delivery to tissue.  Phan et al specifically teach the known use of PEBAX for making the different catheter sections, PEBAX being a well known non-conductive material having the necessary flexibility to support the desired maneuverability.
	Regarding claim 6, Gambale et al disclose a probe assembly having a coaxial arrangement including an inner stylet and first and second cannulas supporting a first and second mesh structure (the second mesh structure being an electrode) as addressed above.  Phan et al provide the teaching that the distal anchoring structure in an analogous device may include electrodes to allow for tissue sensing and bipolar operation of the device.  Bipolar operation of the device would require a signal generator having first and second ports (i.e. active and ground ports) to support operation of the device as is generally known in the art.  To have provided the Gambale et al distal mesh with electrodes to allow for tissue sensing and/or bipolar ablation of tissue would have been an obvious consideration for one of ordinary skill in the art since Phan et al fairly teach it is known to provide a distal anchoring means with electrodes in an analogous device used in the same procedure.  Providing the signal generator with two electrical ports would be required to support the bipolar operation of the device.
	Regarding claim 7, bipolar operation of the device, as suggested by Phan et al, would require first and second leads for active and ground contacts as is generally known in the art.  Regarding claim 8, both Gambale et al and Phan et al disclose RF energy delivery from an RF generator.  Regarding claim 9, bipolar operation of the device as suggested by Phan et al would require one of the mesh electrodes to be a primary (i.e. active) electrode and the other to be a return electrode as is known in the art.  Gambale et al and Phan et al both disclose the proximal mesh electrode as the active electrode, making the distal electrode the obvious option as the ground or return electrode for bipolar operation.  Regarding claim 12, the Gambale et al and Phan et al devices are both configured to supply energy when the mesh electrode(s) are in the expanded state.  Regarding claims 13-15, see discussion of claims 3-5 above.  
	Regarding claim 16, both Gambale et al and Phan et al disclose a method of using the device including inserting the device along an access path and deploying the mesh structures and energizing a signal generator to treat tissue.  Phan et al provide the teaching of using the distal mesh member, or anchor, as an electrode as well as the use of bipolar energy delivery as addressed previously.  To have provided the Gambale et al distal mesh with electrodes to allow for tissue sensing and/or bipolar ablation of tissue would have been an obvious consideration for one of ordinary skill in the art since Phan et al fairly teach it is known to provide a distal anchoring means with electrodes in an analogous device used in the same procedure.
 	Regarding claim 17, Phan et al provides the teaching of bipolar energy delivery between the first mesh and the second mesh (i.e. anchor) as addressed previously.  Regarding claim 20, see discussion of claim 1 above which addresses the structure of the probe assembly as claimed.

Claims 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gambale et al (6,315,778) in view of the teaching of Phan et al (6,529,756) and further in view of the teaching of Laufer et al (5,972,026).  
Gambale et al and Phan et al disclose the use of RF signal generators to treat tissue, but fail to expressly disclose the specific frequency used to treat tissue.  The examiner maintains that those of ordinary skill in the art are generally aware of the frequencies associated and used with RF generators.  It is noted applicant’s specification provides no specific criticality for the specific frequency of 492 kHz.
Laufer et al discloses another device comprising proximal and distal expandable electrodes for treating tissue.  In particular, Laufer et al teach a generally known range of frequencies for treating tissue with RF energy, including parameters encompassing applicant’s claimed range (col. 5, lines 10-20, for example).
To have provided the Gambale et al system, as modified by the teaching of Phan et al, with an RF generator having the specific frequency range claimed by applicant for treating tissue would have been an obvious consideration for one of ordinary skill in the art given the teaching of Laufer et al who generally teach a range of RF frequencies commensurate with applicant’s claimed range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palushi et al (2022/0087739), MacAdam et al (8,945,116), Ma et al (8,454,596), Falwell et al (8,249,685) and McDaniel et al (8,007,495) disclose various other expandable mesh electrodes for treating tissue.  Strul et al (8,551,082) discloses a mesh structure that uses 482 kHz RF energy to treat tissue.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/July 26, 2022